Per Curiam.
The doctrine of dependent covenants, is inapplicable to a case like the present. It is certainly fatal if the right to sue appear incomplete on the face of the instrument, by reason of non-performance of the plaintiff’s covenant as a condition precedent; but here the cause of action is a debt secured by an unconditional promise to pay at a day certain. It would be immaterial, therefore, that the note which is the evidence of the promise, were in pari materia with the title bond, and, for some purposes, perhaps, an integrant part of the same contract. For the purpose of founding an action, it is a separate and an entire security; and whether the plaintiff had a right to sue on it at its maturity, depended on the intent of the parties, deducible from the circumstances of the transaction. But non-performance of the condition of the title bond, unlike non-performance of a mutual covenant, could not be a legal defence, though it might, under circumstances, be an equitable one. What equitable right, then, had this defendant to detain the purchase-money? In Lighty v. Shorb, 3 Penn. Rep. 447, the character of the security — a draft at a short sight — in connection with a covenant for the title, was deemed sufficiently indicative of an understanding that the purchase-money should be paid at all events. Is not that the case here? The note is indeed payable at a year from the date; but its mercantile character, admitting, *299as it did, of being negotiated, and consequently of precluding a defence against a subsequent holder, is conclusive that the vendee held himself bound to pay at the maturity of the paper, whatever might be the vendor’s performance of the condition of his bond.
Judgment affirmed.